NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50033

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00812-DSF-1

 v.

CARLOS JONATHAN GONZALEZ                        MEMORANDUM*
BECERRA, AKA Carlos Jonathan Becerra,
AKA Jonathan Becerra, AKA Carlos
Jonathan Gonzalez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Carlos Jonathan Gonzalez Becerra appeals from the district court’s judgment

and challenges the 18-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Becerra contends that the district court procedurally erred by referring to the

wrong statutory maximum, failing to adequately explain the sentence, and

improperly imposing the sentence in order to promote respect for the law. We

review these claims for plain error, see United States v. Valencia-Barragan, 608

F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

      Even if the district court misstated the statutory maximum, the record makes

clear that the court expressly relied on the correct Guidelines range and imposed

the 18-month sentence because it believed that a shorter sentence would not be

sufficient to sanction Becerra’s multiple breaches of the court’s trust or to protect

the public and afford adequate deterrence. On this record, Becerra has not shown a

reasonable probability that he would have received a different sentence had the

district court stated the correct statutory maximum, or said more to explain the

sentence or address his mitigating arguments. See United States v. Christensen,

732 F.3d 1094, 1101-02 (9th Cir. 2013). Finally, the record does not support

Becerra’s contention that the district court imposed the sentence primarily or solely

to promote respect for the law. See United States v. Simtob, 485 F.3d 1058, 1062-

63 (9th Cir. 2007).

      Becerra also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. Unites States, 552 U.S. 38,

51 (2007). The above-Guidelines sentence is substantively reasonable in light of


                                           2                                    20-50033
the 18 U.S.C. § 3583(e) factors and the totality of the circumstances. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                         3                                   20-50033